Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.514 Filed 08/25/21 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

C.K. by his Next Friend,
MARISSA SPRINGSTEAD,

                       Plaintiff,                             Case Number 20-13301
v.                                                            Honorable David M. Lawson

OAKLAND COMMUNITY HEALTH
NETWORK, DANA LASENBY,
MICHIGAN DEPARTMENT OF HEALTH
AND HUMAN SERVICES, ROBERT
GORDON, and GOVERNOR GRETCHEN
WHITMER, in her official capacity,

                  Defendants.
________________________________________/

      OPINION AND ORDER GRANTING IN PART MOTION FOR PRELIMINARY
     INJUNCTION AND GRANTING STATE DEFENDANTS’ MOTION TO DISMISS

       Plaintiff C.K. is a developmentally disabled adolescent who is eligible to receive mental

health and community living support services through Medicaid. In 2017, he filed a lawsuit

through Marissa Springstead, his mother and Next Friend, against the Oakland Community Health

Network (OCHN) and its director, the Michigan Department of Health and Human Services

(MDHHS) and its director, and the then-Governor of Michigan (in his official capacity) to compel

them to furnish certain support services for his behavioral needs and to which he believed he was

entitled under Medicaid. The parties entered into a written settlement agreement, which the Court

approved and retained jurisdiction to enforce. In the present case, C.K. has sued the original

defendants and the current Michigan governor in her official capacity alleging that the defendants

have not lived up to their obligations under that agreement, and he now asks for declaratory and

injunctive relief that will ensure that he receives the promised benefits.
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.515 Filed 08/25/21 Page 2 of 27




       The plaintiff also filed a motion for a preliminary injunction to compel the defendants to

furnish certain community living and respite services while this case is pending. The Court held

an evidentiary hearing conducted via video teleconference facilities on May 12, 2021, and heard

the testimony of three witnesses, including C.K.’s mother. Defendant OCHN furnished two

affidavits by its executive director. The Court took the motion under advisement, and the parties

filed supplemental briefs. The state defendants (MDHHS, its director, and Governor Whitmer)

have filed a motion to dismiss alleging that the complaint in this case fails to state a claim against

them. The Court recently heard oral argument on that motion, again by teleconference facility.

The parties, unfortunately, could not tell the Court that the poor staffing circumstances described

at the May 12 hearing since have improved.

       The plaintiff has shown that he would suffer irreparable injury absent an injunction

mandating the furnishing of community living support, respite, and intensive crisis stabilization

services as promised by the OCHN defendants in the settlement agreement. However, he has not

made the required showing against the state defendants. The motion for a preliminary injunction,

therefore, will be granted in part. The plaintiff has not alleged facts that show that the state

defendants breached the settlement agreement or otherwise failed to comply with its terms. Their

motion to dismiss will be granted.

                                                  I.

                                                 A.

       According to the complaint, plaintiff C.K. is a 15-year-old Medicaid beneficiary diagnosed

with autism spectrum disorder, learning disabilities, and obsessive-compulsive and mood-

regulation disorders. He has a history of severe outbursts, uncontrolled behavior, and physical

aggression, which has resulted in him being hospitalized at least five times for psychiatric



                                                -2-
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.516 Filed 08/25/21 Page 3 of 27




treatment. He lives with his mother in his grandmother’s house in Oakland County and receives

community living support services through the OCHN and the Macomb Oakland Regional

Network (MORC). According to his mother, Marissa Springstead, C.K. is capable of living in the

community with appropriate services. Springstead says that without appropriate services, C.K. is

at high risk of institutionalization.

        The OCHN is a specialty prepaid health plan, which is a Medicaid-managed care

organization responsible for “providing defined inpatient services, outpatient hospital services,

physician services, other specific Medicaid state plan services, and additional services approved

by the Centers for Medicare and Medicaid Services under section 1915(b)(3) of Title XIX” of the

Social Security Act, 42 U.S.C. § 1396n. Mich. Comp. Laws § 400.109f. Michigan law requires

that the OCHN provide mental health services to people with developmental disabilities or serious

mental illness living in Oakland County, Michigan. See Mich. Comp. Laws § 330.1208; Mot. PI,

ECF No. 13, PageID.81. The OCHN meets its obligations under those statutes by subcontracting

with other organizations to provide patient services. Usually, it subcontracts with the MORC to

arrange and pay for C.K.’s services. Generally, the MORC would then contract with service

providers to furnish the services in C.K.’s individual plan of service.

        C.K.’s mother swore in an affidavit that these services “are essential” for C.K.’s health.

She explained that C.K. “struggles to communicate, regulate his emotions and express himself

appropriately.” Springstead Aff. ¶ 37, ECF No. 13-2, PageID.93. He “often fixates on things and

people,” and if he does not get what he wants, he often exhibits aggressive or violent behavior. Id.

at ¶ 39. The community living support services “are designed to help him cope with his emotions,

teach him how to communicate appropriately, and express himself without aggression.” Id., ¶ 38

at PageID.94. The service providers “use techniques to redirect him from what he is fixating on



                                                -3-
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.517 Filed 08/25/21 Page 4 of 27




. . . with small games or sensory activities. Id. at ¶ 40. And when C.K. fixates on this mother, his

service providers “act as an intermediary, redirecting the fixation before CK” acts aggressively.

Id. at ¶ 42.

                                                B.

        In June 2017, C.K. sued the present defendants and then-Michigan Governor Rick Snyder

for declaratory and injunctive relief requiring that the defendants provide certain support services

for his behavioral needs. C.K. v. Michigan Dep’t of Heath of Human Servs., No. 17-11988. He

demanded that he be provided adequate intensive crisis stabilization, applied behavior analysis,

community living support services, and respite services under Michigan’s Medicaid program.

Community living support services are supposed to give C.K. the tools to avoid his potentially

dangerous behavior. Intensive crisis stabilization services are meant to intervene when those tools

fail. He alleged that discharging him from a hospital without those support services violated his

rights under the Americans with Disabilities Act, 42 U.S.C. § 12132 et seq., the Rehabilitation Act

of 1973, 29 U.S.C. § 794, and the Social Security Act, 42 U.S.C. §1396a(a)(10), including the

“reasonable promptness” provision of section 1396a(a)(8).

        The parties settled that case, with the defendants agreeing to pay C.K. $32,500 (split

between the OCHN and MDHHS defendants equally) in exchange for a full release of all claims

against them. Additionally, the agreement called for the provision of additional services, and

provisions were made for staffing guarantees. The key language of the agreement reads as follows:

                3. Intensive Crisis Stabilization Services (ICSS) has been added to CK’s
          Individual Plan of Service as medically necessary. These services will be
          provided as long as they are determined to be medically necessary through New
          Oakland or another appropriate ICSS provider. These services will be provided
          in accordance with the Michigan Medicaid Provider Manual. Response time
          within Oakland County will be within one hour with the exception of unforeseen
          circumstances (which will be no more than two hours).



                                               -4-
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.518 Filed 08/25/21 Page 5 of 27




                4. Community Living Support (CLS) Services and In-Home Respite will
         be provided to CK as indicated in the IPOS and scheduled in compliance with
         the Medicaid Provider Manual. Ms. Springstead will no longer be the Employer
         of Record (EOR) for CLS or In-Home Respite Services. OCHN will require
         that the contract with any CLS and/or In-Home Respite provider has stipulations
         preventing the provider from discontinuing service without notice and/or prior
         to another provider or staffing option being identified. OCHN will enforce
         contract provisions with MORC to supply its own staff on those occasions where
         a sub-contracted provider cannot staff CLS and/or In-Home Respite Services.
         MORC will ensure coordination of care between CLS and ABA by facilitating
         informal training (shadowing) education, and ongoing communication. At no
         time will OCHN condone or fund duplicative services.

Compl., Ex. A, Settlement Agreement, ECF No. 1-2, PageID.23. C.K. is entitled to about three

hours of in-home services per day.

       The Court approved the settlement and dismissed the case on April 24, 2018.

                                                C.

       The plaintiff lived at home with proper services from June 2018 until March 2020, when

the coronavirus pandemic began to upset most aspects of daily living. The parties’ differing

accounts of what happened during and after March 2020 reflect the plaintiff’s unfulfilled needs

against the backdrop of the defendants’ struggles to address them.

       According to the plaintiff, the MORC informed C.K.’s mother that it would no longer have

staff to provide his community living supports or respite services. C.K.’s mother states in an

affidavit that C.K. did not resume receiving those services until August 10, 2020. She says that

from August 10 to October 23, 2020, C.K. had “at least some staff for his” services, but that they

“did not fill all of [his]” service hours. C.K.’s services completely stopped from October 23, 2020

through January 3, 2021. On January 4, New Horizons furnished 19 community living support

hours split between two staff until January 15, 2021.

       The defendants, on the other hand, assert that rather than cutting C.K. off from services,

C.K.’s mother advised the MORC that she was very concerned about having staff in her house due


                                               -5-
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.519 Filed 08/25/21 Page 6 of 27




to the pandemic and the risk of exposure to her elderly parents, which, in combination with

pandemic-related staffing shortages, caused a temporary halt in at-home services until August

2020. They maintain that C.K.’s mother then changed her position and requested resumption of

in-home services and supports at that point.

       The OCHN defendants contend that C.K.’s mother elected to forego services for the week

of March 13 due to COVID-19 concerns and that the MORC encountered staffing shortages from

March 19 through March 30, 2020. The OCHN maintains that it provided services remotely via

“Telehealth conferences” throughout the pandemic. On April 13, 2020, the OCHN received an

administrative order from the Michigan Department of Licensing and Regulatory Affairs (LARA)

holding that C.K. no longer had a medical need for applied behavior analysis services. Around

this time until early May 2020, the OCHN contacted about 15 different support providers to secure

community supports services for C.K., to no avail. The defendants made little progress securing

in-person services for C.K. but maintained Telehealth services throughout June and July 2020.

They finally found a provider, First Day Home Care, and C.K.’s mother signed a services contract

with that provider on July 30, 2020.

       First Day began providing community living supports services on August 11, 2020.

Services continued smoothly until around September 24, 2020, when First Day reported that it was

short-staffed and could not provide C.K. all his service hours. Then, on October 6, 2020, two First

Day staff members requested to be removed from C.K.’s care. The following day, the OCHN

unsuccessfully sought community living support services staffing from about nine providers.

C.K.’s attorneys then contacted OCHN, expressing concern that the defendants failed to uphold

their end of the settlement bargain. Counsel for the OCHN responded on October 14, 2020, stating

that “the settlement agreement obligating MORC to provide staffing is no longer applicable”



                                               -6-
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.520 Filed 08/25/21 Page 7 of 27




because the OCHN “resumed responsibility for maintaining provider network contracts” in

October 2019 and because the OCHN “does not employ Direct Support Professionals and . . . is

not obligated to do so to meet the needs of any one person.” Letter from OCHN counsel dated

Oct. 14, 2020, ECF No. 13-6, PageID.263. OCHN counsel also contended that the pandemic

constituted a force majeure impacting its ability to provide in-home supports and associated

contractual obligations. It also pointed out that many of C.K.’s service providers resigned or

refused to continue providing in-home services for reasons including inappropriate comments and

behavior by C.K.’s family members. However, counsel assured the plaintiff that OCHN’s efforts

to provide C.K.’s services would continue.

       First Day officially stopped providing services for C.K. on October 23, 2020. The OCHN

unsuccessfully tried to secure staffing throughout October and November. It formally updated the

MDHHS about its failed efforts to fulfill C.K.’s services needs on November 9, 2020. Its

ineffective efforts continued through December 2020.

       C.K.’s mother expressed growing concern for her son and the safety of her family over the

lack of help. C.K. turned 15 years old and weighed about 195 pounds. He had assaulted service

providers, and he punched his mother in the ribcage, knocking the wind out of her and leaving a

bruise that lasted two weeks in October 2020. He also assaulted his grandmother. In December,

he had an episode over moving his bed; he threw a lamp at his mother and tried to break down the

door to his room. Whenever his mother called for intensive crisis stabilization services, the

provider usually did not send anyone and just told her to call 9-1-1. C.K.’s mother observed that

“CK’s behavior has worsened substantially since [community living supports] and Respite services

stopped. He is more aggressive more frequently [and] does not have appropriate staff to teach him




                                              -7-
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.521 Filed 08/25/21 Page 8 of 27




the skills he needs to be as independent as possible.” Id., ¶ 62 at PageID.96-97. She expressed

worry that C.K. will pose too much of a danger to his grandmother, who provided their only home.

                                                  D.

       C.K.’s mother filed the present action on C.K.’s behalf in December of last year. The

plaintiff asks for (1) a declaration that the defendants violated the settlement agreement; (2) an

order requiring the defendants’ specific performance of the settlement agreement’s terms; (3) the

imposition of a monetary penalty for each day the defendants fail to comply with the Court’s order;

(4) the appointment of an independent monitor to ensure the defendants’ compliance with the

agreement; and (5) an award of attorney’s fees.

       After the complaint was filed, the OCHN secured a new service provider for C.K., New

Horizons, which began providing community support services for C.K. on January 4, 2021.

However, C.K. threw a VHS tape at a worker’s neck and punched her on January 15, 2021, causing

New Horizons to stop serving C.K. on January 19, 2021.

       About two weeks later, C.K. moved for a preliminary injunction to compel the defendants

to comply with the 2018 settlement agreement. The state defendants moved to dismiss the

complaint about a month after that.

                                                  1.

       The OCHN’s Deputy Executive Director Dr. Nicole Lawson filed an affidavit in opposition

to the preliminary injunction motion describing the OCHN’s most recent efforts to provide C.K.

with the services he needs. She stated that by April 26, 2021, the parties expected that the Jewish

Association for Residential Care (JARC) staff would cover C.K.’s community living supports

hours, but “staffing fell through for three hours on Sunday.” The OCHN then added more service

providers to assist C.K.; as of May 7, 2021, the OCHN hired JARC, Training and Treatment



                                               -8-
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.522 Filed 08/25/21 Page 9 of 27




Innovations (TTI), and Easter Seals to provide C.K. with his community living supports and respite

services. Beginning on May 16, 2021, TTI agreed to fill the open service hours on Sundays. To

staff C.K.’s requirements, the OCHN agreed to pay all staff working C.K.’s case a $300 staffing

bonus every 90 days, and persons working on Sunday are being paid 1.5 times their normal hourly

rate.

        Marisa Springstead testified at the hearing that she and C.K. need the community living

support and respite services by describing her difficult experiences living with C.K. and her

attempts to address his disruptive and violent behavioral issues.       Dr. Anne Leisen, C.K.’s

psychologist, described the systemic in-home worker shortage affecting service recipients like

C.K. She explained that the state system does not provide Springstead and C.K. access with the

backup workers they seek due to those shortages. However, Dr. Leisen testified that even if backup

workers were available, they should not be used regularly because consistent in-home workers

promote a staff rapport with C.K. and each new worker needs to be trained on C.K.’s individual

plan of service before assisting him. Additionally, Dr. Leisen cautioned that C.K. reacts poorly to

unfamiliar workers; thus, exposing him to persistently changing workers may do more harm than

good.    However, she also could not opine conclusively that temporary in-home service

interruptions have caused, or will cause, C.K. irreparable harm.

        Tyler Roebke, MORC’s general counsel and compliance officer, explained that after the

Court approved the parties’ settlement agreement, the MORC’s performance duties for the OCHN

changed: MORC is no longer responsible for contracting with in-home service providers; OCHN

assumed that function. According to Roebke, the OCHN assumed the MORC’s staffing function

referred to in the settlement agreement.




                                               -9-
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.523 Filed 08/25/21 Page 10 of 27




        Marisa Springstead filed a post-hearing affidavit stating that there remains no backup plan

 in place to provide C.K.’s services if a worker misses a shift for any reason. She expressed doubt

 about the OCHN’s new arrangements as C.K. lacked staff for four of the eight hours scheduled on

 May 15, 2021 and lacked staff for three of the scheduled hours on May 16, 2021.

                                                  2.

        In their motion to dismiss, the state defendants argue that the plaintiff’s complaint is

 defective because (1) the settlement agreement obliges them to pay money to the plaintiff, which

 they have done, but it does not require the MDHHS or other state defendants to enforce or oversee

 the OCHN’s compliance with the terms of the settlement agreement; (2) there is no language in

 the settlement agreement requiring the state defendants to enter into or enforce contractual terms

 with the MORC, because that obligation rests exclusively on the OCHN; and (3) C.K.’s arguments

 regarding the adequacy of the agreed-upon services states no claim against the state defendants

 because they never agreed to provide services to C.K. directly, and they have no involvement in

 the creation or modification of a beneficiary’s individual plan of service.

                                                  II.

        The state defendants move for dismissal under Federal Rule of Civil Procedure 12(b)(6).

 To survive a motion to dismiss under that rule, “a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A

 “claim is facially plausible when a plaintiff ‘pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.’” Matthew N.

 Fulton, DDS, P.C. v. Enclarity, Inc., 907 F.3d 948, 951-52 (6th Cir. 2020) (quoting Iqbal, 556

 U.S. at 678). When reviewing the motion, the Court “must ‘construe the complaint in the light



                                                - 10 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.524 Filed 08/25/21 Page 11 of 27




 most favorable to the plaintiff[] [and] accept all well-pleaded factual allegations as true.’” Id. at

 951 (quoting Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)).

        When deciding a motion under Rule 12(b)(6), the Court looks to the pleadings. Jones v.

 City of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008). The Court also may consider the documents

 attached to them, Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 335 (6th

 Cir. 2007) (citing Fed. R. Civ. P. 10(c)), documents referenced in the pleadings that are “integral

 to the claims,” id. at 335-36, documents that are not mentioned specifically but which govern the

 plaintiff's rights and are necessarily incorporated by reference, Weiner v. Klais & Co., Inc., 108

 F.3d 86, 89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema, N.A., 534

 U.S. 506 (2002), and matters of public record, Northville Downs v. Granholm, 622 F.3d 579, 586

 (6th Cir. 2010); see also Cates v. Crystal Clear Tech., LLC, 874 F.3d 530, 536 (6th Cir. 2017)

 (instructing that “‘[w]hen a written instrument contradicts allegations in the complaint to which it

 is attached, the exhibit trumps the allegations.’”) (quoting Williams v. CitiMortgage, Inc., 498 F.

 App’x 532, 536 (6th Cir. 2012)). However, beyond that, assessment of the facial sufficiency of

 the complaint ordinarily must be undertaken without resort to matters outside the pleadings.

 Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010).

        The complaint does not separate counts, but, after reciting the failures to furnish certain

 services over the past year or more, it alleges that “the defendants” breached the settlement

 agreement in one or more ways. The plaintiff does not differentiate among the several defendants

 or identify which of them assumed the specific obligation under the settlement agreement. Instead,

 the plaintiff asserts that the settlement agreement binds all defendants to all obligations set out

 therein.




                                                - 11 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.525 Filed 08/25/21 Page 12 of 27




        A settlement agreement is nothing more than a contract, and it is “governed ‘by reference

 to state substantive law governing contracts generally.’” Cogent Sols. Grp., LLC v. Hyalogic,

 LLC, 712 F.3d 305, 309 (6th Cir. 2013) (citations omitted). As essentially a state law contract

 claim, a suit for breach of a settlement agreement “requires its own basis for jurisdiction.”

 Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 378 (1994). The parties’ citizenship is

 not diverse, so jurisdiction under 28 U.S.C. § 1332 is not an option. However, subject matter

 jurisdiction is satisfied by the Court’s explicit retention of jurisdiction in the prior lawsuit’s

 dismissal order to enforce the settlement agreement. RE/MAX Int’l, Inc. v. Realty One, Inc., 271

 F.3d 633, 643 (6th Cir. 2001) (holding that “Kokkonen only requires a reasonable indication that

 the court has retained jurisdiction, ‘such as a provision “retaining jurisdiction” over the settlement

 agreement’”).

        Courts applying Michigan contract law interpret such agreements with the main purpose

 of “honor[ing] the intent of the parties.” Evoqua Water Techs., LLC v. M.W. Watermark, LLC,

 940 F.3d 222, 229 (6th Cir. 2019) (quoting Rasheed v. Chrysler Corp., 445 Mich. 109, 127, n.28,

 517 N.W.2d 19, 29 n.28 (1994)). To discern that intent, a court “must look for the intent of the

 parties in the words used in the instrument.” Mich. Chandelier Co. v. Morse, 297 Mich. 41, 49,

 297 N.W. 64, 67 (1941). When those words are clear and unambiguous, the contract — the

 settlement agreement — must “be enforced as written unless a contractual provision violates law

 or public policy.” Rory v. Cont’l Ins. Co., 473 Mich. 457, 491, 703 N.W.2d 23, 43 (2005).

        The state defendants insist that the settlement agreement’s language, set out above, binds

 them only to a single obligation: to pay C.K. $16,250, which they did. The plaintiff counters that

 the state defendants maintain ongoing duties to oversee the administration of C.K.’s benefits

 because they are responsible for administering Michigan’s Medicaid plan under 42 U.S.C. §



                                                 - 12 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.526 Filed 08/25/21 Page 13 of 27




 1396a(a)(5) and because the parties entered into the settlement agreement to resolve alleged

 problems with the administration of that plan. That argument founders, however, because the

 complaint does not plead a violation of any statutory duty, and the plaintiff cannot point to any

 language in the settlement agreement that creates an obligation that the state defendants failed to

 fulfill.

            The critical paragraphs of the agreement, numbered paragraphs 3 and 4, list the services

 that will be provided to C.K. The drafters of that agreement, however, employed the passive voice,

 so it is not clear who it is that bears responsibility for furnishing those services. (E.g., “[ICCS]

 has been added to CK’s [IPS] . . .”; “These services will be provided . . .”) (emphasis added). The

 agreement specifically assigns to the OCHN the responsibility of requiring certain contract

 requirements in its downstream agreements with service providers. But, aside from the obligation

 to pay money, the language of the settlement agreement does not impose any obligations on the

 state defendants to provide any services.

            The state defendants suggest that the absence of mandatory language directed against them

 is no oversight, because they are not in the business of providing direct mental and behavioral

 health treatment and services to individuals like C.K. The plaintiff maintains that does not matter

 because the only reason that is the case is because the state defendants made it so, and federal law

 does not require the single state agency to contract out the provision of services. The plaintiff puts

 some weight on a statement in the agreement that the enumerated services will be furnished “in

 accordance with the Michigan Medicaid Provider Manual.” But that language cannot withstand

 the heavy burden the plaintiff places on it. There is no mention in the complaint, the settlement

 agreement, or the Michigan Medicaid Provider Manual that the MDHHS is appropriately




                                                  - 13 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.527 Filed 08/25/21 Page 14 of 27




 considered a service provider itself. And the plaintiff has not cited any language from the Provider

 Manual that places the obligation to furnish those services with any of the state defendants.

        The only allegation in the complaint against the state defendants is that they failed to

 require the “OCHN to comply with the terms of the settlement,” a breach of a duty that the plaintiff

 believes derives from the state defendants’ obligation to oversee the Medicaid program and their

 participation in the settlement.    Although the MDHHS is responsible for overseeing the

 administration of Medicaid services, that obligation is statutory, not contractual. See K.B. by Next

 Friend T.B. v. Michigan Dep’t of Health and Human Servs., 367 F. Supp. 3d 647, 655-57 (E.D.

 Mich. 2019). The claim in this case essentially is for breach of contract. Nowhere in the settlement

 agreement did the parties agree that the MDHHS must enforce the OCHN’s compliance with it.

        The plaintiff has not pointed to a provision of the settlement agreement that the state

 defendants breached. Therefore, his complaint fails to state a claim for relief against those

 defendants, and it will be dismissed as to them.

                                                 III.

        In his motion for a preliminary injunction, the plaintiff asks for an order “[e]njoin[ing]

 Defendants from refusing to comply with the terms of the settlement agreement,” enjoining the

 OCHN “from failing to enforce contract provisions with . . . MORC that require MORC to use

 their [sic] own staff to provide Plaintiff’s CLS and Respite services,” and enjoining OCHN “from

 failing to provide Intensive Crisis Stabilization Services to Plaintiff.” Mot. For Prelim. Inj., ECF

 No. 13, ECF No. 66-67. OCHN argues that the plaintiff has not shown that it breached the

 settlement agreement, and it acted with reasonable promptness in light of the difficulties imposed

 by the pandemic. In its post-hearing brief, OCHN contends that it has fully staffed C.K.’s service

 hours and that it complied with Medicaid’s “reasonable promptness” requirements in light of the



                                                - 14 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.528 Filed 08/25/21 Page 15 of 27




 pandemic shutdowns, systemic in-home worker shortage in the county and state, long distance

 travel to the plaintiff’s house, and C.K.’s aggression to staff.

        A preliminary injunction is an extraordinary, discretionary, “equitable remedy,” that “may

 only be awarded upon a clear showing that the [plaintiff] is entitled to such relief.” Winter v. Nat.

 Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (citation omitted); Leary v. Daeschner, 228 F.3d

 729, 739 (6th Cir. 2000). Courts consider and balance four factors: (1) the movant’s likelihood of

 success on the merits; (2) whether the movant would suffer irreparable injury without the

 injunction; (3) substantial harm to others if the injunction is issued; and (4) the public interest

 served by the injunction. Memphis A. Philip Randolph Inst. v. Hargett, 978 F.3d 378, 385 (6th Cir.

 2020) (quoting Am. Civil Liberties Union Fund of Mich. v. Livingston Cnty., 796 F.3d 636, 642

 (6th Cir. 2015)).

                                                   A.

        Although courts describe the preliminary injunction inquiry as a balancing test, see

 Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 542 (6th Cir.

 2007), demonstration of a strong likelihood of success generally is a predominating factor. Wilson

 v. Williams, 961 F.3d 829, 844 (6th Cir. 2020); Liberty Coins, LLC v. Goodman, 748 F.3d 682,

 689 (6th Cir. 2014) (“the likelihood of success on the merits often will be the determinative

 factor.”). The plaintiff contends that the OCHN defendants breached the settlement agreement’s

 provisions relating to crisis stabilization services and also community living support and respite

 services.

                                                   1.

        The settlement agreement says that intensive crisis stabilization services “will be provided

 . . . through New Oakland or another appropriate ICSS provider . . . in accordance with the



                                                 - 15 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.529 Filed 08/25/21 Page 16 of 27




 Michigan Medicaid Provider Manual. Response time within Oakland County will be one hour

 with the exception of unforeseen circumstances (which will be no more than 2 hours).” Settlement

 Agreement, ECF No. 1-2, PageID.23. The plaintiff contends that the defendants breached this

 provision on a number of occasions. He contends that the OCHN should have ensured that

 intensive crisis stabilization services are provided “when CK has a crisis by arriving with a mobile

 unit, implementing the intervention plan, and deescalating the situation. Instead, [the service

 providers] often [did] not respond to [C.K.’s mother] at all” or told her to dial 9-1-1.

        Once again, the unfortunate use of the passive voice requires some interpretation to

 determine whose obligation it is to ensure that the plaintiff receives crisis services within “one

 hour.” Paragraph 7 provides an assist, stating that the services “will be placed through Safehaus

 in Warren, Michigan and/or other sites as contracted by OCHN.” Settlement Agreement, ECF No.

 1-2, PageID.23. Moreover, C.K.’s individual plan of service referenced in the agreement is

 developed by the MORC, which contracted with the OCHN to provide C.K.’s services. IPOS,

 ECF No. 13-3.

        The OCHN never responded to this argument either in its written response to the motion

 or at oral argument. During that hearing, C.K.’s mother testified that intensive crisis stabilization

 services were not furnished as required: “They don’t come out to intervene . . . like they are

 supposed to even before COVID; they wouldn’t return phone calls to the next day, two hour wait

 time, psychiatrist would show up, and then security, they c[an’t] come in the until security shows,

 so that would be 45 minutes to an hour and at the time PRN [sic] would either be working or were

 able to redirect after three, four hours waiting for intervention.”        OCHN did not address

 Springstead’s testimony in its post-hearing brief.




                                                 - 16 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.530 Filed 08/25/21 Page 17 of 27




         Considering the OCHN defendants’ failure to provide evidence of compliance or even

 address the argument, it is easy to conclude that the plaintiff established a strong likelihood of

 success on the merits of his breach of contract claim with respect to the lack of intensive crisis

 stabilization services. See Music v. Arrowood Indem. Co., 632 F.3d 284, 286 n.1 (6th Cir. 2011)

 (failing to address an argument in briefing or at oral argument constitutes an abandonment of the

 claim or defense).

                                                  2.

         It also is quite evident that the OCHN defendants breached the settlement agreement by

 failing to provide community living support and respite services. The OCHN agreed to “enforce

 contract provisions with MORC to supply its own staff on those occasions where a sub-contracted

 provider cannot” provide community living support or respite services. Settlement Agreement,

 ECF No. 1-2, PageID.23. Despite that clear obligation, there is no evidence that when C.K.’s

 service providers dropped out, the OCHN ever tried to compel the MORC to provide C.K.’s

 services itself.

         The OCHN defendants do not deny this. Instead, they argue that: (1) federal law does not

 require the OCHN to provide C.K.’s services; (2) the Court should read a “reasonable promptness”

 standard into the service provision requirement; (3) C.K.’s poor behavior served as an obstacle to

 the OCHN’s performance; and (4) the OCHN’s contract with MORC dissolved, rendering the

 performance of that provision impossible. None of these points, however, excuse the OCHN’s

 failure of performance.

         Citing Brown v. Tennessee Department of Finance and Administration, 561 F.3d 542, 545

 (6th Cir. 2009), the OCHN attempts to avoid its responsibility by focusing on a provision in the

 Social Security Act, 42 U.S.C. § 1396a(a)(8), by suggesting that it requires only that it pay for the



                                                - 17 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.531 Filed 08/25/21 Page 18 of 27




 listed services, not to ensure that they actually are delivered. That may be true, but it is beside the

 point. The plaintiff does not rely on the Social Security Act in this case. The complaint alleges a

 breach of the parties’ settlement agreement, which expressly sets forth the OCHN’s contractual

 obligation to ensure that C.K.’s services are provided.

        The OCHN cites Brown again in support of its contention that the settlement must be read

 to include a “reasonable promptness” limitation on its obligation to furnish the services. And

 applying that test, it believes, requires consideration of the urgency of C.K.’s needs, his welfare,

 and the nature of the services. See Hanley v. Zucker, No. 15-5958, 2016 WL 3963126, at *3

 (S.D.N.Y. July 21, 2016)); see also Ciaramella v. Zucker, No. 18-6945, 2019 WL 4805553, *10

 (S.D.N.Y., Sept. 30, 2019).       But again, the settlement agreement does not reference any

 “reasonable promptness” requirement, nor does it even reference the Social Security Act. Reading

 such a requirement into the parties’ agreement would collide with Michigan contract law, which

 generally requires that an “unambiguous contract . . . be enforced as written.” Rory, 473 Mich. at

 491, 703 N.W.2d at 43; Terrien v. Zwit, 467 Mich. 56, 75-76, 648 N.W. 2d 602, 612 (2002)

 (rejecting the dissent’s position “that the lack of an explicit internal definition of a [contractual]

 term somehow equates to ambiguity . . . [that] allows a court free rein to conclude that a contract

 means whatever the court wants it to mean.”).

        Even if the Court were to engraft a reasonableness requirement onto the agreement, the

 plaintiff established that the provision of C.K.’s Medicaid services was not reasonably prompt.

 The record shows that C.K. went without services for several months from October 23, 2020 to

 January 3, 2021, with his needs only partially addressed before that time and with delays in services

 after January until May (not including the pandemic-related lapse in services from March through

 August 2020).



                                                 - 18 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.532 Filed 08/25/21 Page 19 of 27




        The OCHN insists that the Court must account for the fact that C.K.’s residence was far

 away from service providers; COVID-19 reduced staff availability; C.K.’s disabilities were

 unique; there were several service providers refusing to accept new referrals; and there was a

 dearth of available caregivers. Those factors, however, should have been taken into account, as

 much as reasonably possible, when the settlement was drafted. Certainly, the parties could not

 predict the pandemic, but the fact that C.K. lives in an inconvenient location does not constitute a

 justification for a breach of contract. The pandemic, perhaps, may lend support to a claim of

 impossibility of performance. See Karl Wendt Farm Equip. Co., Inc. v. Int’l Harvester Co., 931

 F.2d 1112, 1116-17 (6th Cir. 1991) (Under Michigan law, “the doctrine of impossibility is a valid

 defense not only when performance is impossible, but also when supervening circumstances make

 performance impracticable.”) (citing Bissell v. L.W. Edison Co., 9 Mich. App. 276, 156 N.W.2d

 623 (1967)). However, according to the OCHN, the “MORC reported ongoing staffing shortages

 due to the pandemic” “[f]rom March 19 through March 30, 2020.” OCHN Response, ECF No. 21,

 PageID.202. The OCHN never alleged that the MORC experienced staffing shortages after March

 30.

        The OCHN also argues that C.K. must bear some responsibility for the lapses in his

 services because he was a difficult customer who even assaulted a service worker. They rely on

 Harbor Park Market, Inc. v. Gronda, 277 Mich. App. 126, 131-132, 743 N.W.2d 585, 588-89

 (2007), for the contention that a contracting party is legally precluded from placing obstacles in

 the way of his counterpart’s performance. Gronda does not support that argument under these

 facts. That case dealt with a failed attempt to purchase liquor licenses. It held that “when a contract

 contains a condition precedent, there is an implied agreement that the promisor will place no

 obstacle in the way of the happening of such event”; and if the promisor does prevent “the



                                                 - 19 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.533 Filed 08/25/21 Page 20 of 27




 occurrence of a condition, the party in effect, waives the performance of the condition.” Ibid.

 Here, there is no evidence that C.K. interfered with a condition precedent in the settlement

 agreement. The only plausible condition to the defendants’ performance is a finding that C.K.’s

 services are medically necessary, which no one disputes. Moreover, C.K.’s behavioral outbursts

 are one of the main reasons that he requires these support services to begin with.

        Finally, when plaintiff’s counsel contacted the OCHN in October 2020, its attorney

 responded in a letter that “the settlement agreement obligating MORC to provide staffing is no

 longer applicable” because the OCHN “resumed responsibility for maintaining provider network

 contracts” in October 2019 and because the OCHN “does not employ Direct Support Professionals

 and [] is not obligated to do so to meet the needs of any one person.” Letter from OCHN Counsel

 dated 10/14/2020, ECF No. 13-6, PageID.263. The lapse in a contractual relationship between the

 OCHN and the MORC does not excuse the former’s performance, however. Although Michigan

 law recognizes the defense of supervening impossibility, “there must be a showing of

 ‘impracticability because of extreme and unreasonable difficulty, expense, injury or loss

 involved.’” Roberts v. Farmers Ins. Exchange, 275 Mich. App. 58, 74, 737 N.W.2d 332, 342

 (2007) (quoting Bissell v. L.W. Edison Co., 9 Mich. App. 276, 284, 156 N.W.2d 623, 626 (1967)).

 “Subsequent events which in the nature of things do not render performance impossible, but only

 render it more difficult, burdensome, or expensive, will not operate to relieve [a] party of its

 contractual obligations.” Chase v. Clinton Cnty., 241 Mich. 478, 484, 217 N.W. 565, 567 (1928);

 see also Milligan v. Haggerty, 296 Mich. 62, 295 N.W. 560 (1941) (rejecting impossibility defense

 because subsequent market conditions rendered the performance unprofitable). The question of

 impossibility “‘may depend upon whether the supervening event producing impossibility was or

 was not reasonably foreseeable when [the party in breach] entered into the contract.’” Roberts,



                                               - 20 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.534 Filed 08/25/21 Page 21 of 27




 275 Mich. App. at 74, 737 N.W.2d at 342 (quoting Bissell, 9 Mich. App. at 284, 156 N.W.2d at

 626). The OCHN defendants offered no evidence on this.

        The alleged impossibility of requiring MORC to provide backup services “does not fall

 within the scope of circumstances encompassed by the doctrine of impossibility,” which generally

 “is limited to the destruction of the means of performance by an act of God, vis major, or by law.”

 Alliant Tax Credit Fund 31-a, Ltd v. Taylor 8 Assocs. LLC, No. 08-12938, 2009 WL 691900, at

 *3 (E.D. Mich., Mar. 12, 2009) (citation and quotation marks omitted); accord Vowels v. Arthur

 Murray Studios of Michigan, Inc., 12 Mich. App. 359, 163 N.W.2d 35 (1968) (allowing rescission

 of contract for dance lessons due to subsequent closing of the dance studio). Tyler Roebke,

 MORC’s general counsel and compliance officer, testified that nothing prevents the entities from

 re-entering into a contract. The problem arose from OCHN’s own contractual relations with the

 MORC. The termination of that contract was not so unforeseeable as to justify the impossibility

 defense. Roberts, 275 Mich. App. at 74, 737 N.W.2d at 342. Moreover, after the contract

 purportedly dissolved, the OCHN represented to the MDHHS that it “continues to receive weekly

 updates of MORC’s good-faith efforts to identify staffing for [C.K.]. . .” OCHN Letter to MDHHS

 dated 11/09/2020, ECF No. 21-6.

        The OCHN defendants have not presented a valid excuse for its failure to furnish the

 community living support and respite services called for in the settlement agreement.

                                               * * *

        The plaintiff has established a strong likelihood of success on both aspects of his breach of

 contract claim.




                                               - 21 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.535 Filed 08/25/21 Page 22 of 27




                                                   B.

        Like demonstrating likely success on the merits, a showing of irreparable harm is

 “indispensable: If the plaintiff isn’t facing imminent and irreparable injury, there’s no need to grant

 relief now as opposed to at the end of the lawsuit.” D.T. v. Summer Cnty. Schools, 942 F.3d 324,

 326-27 (6th Cir. 2019); see also Winter, 555 U.S. at 22. A “delay or denial of Medicaid benefits

 can amount to irreparable harm.” Markava v. Haveman, 168 F. Supp. 2d 695, 718 (E.D. Mich.

 2001) (citing Malloy v. Eichler, 628 F. Supp. 582 (D. Del. 1986)). The Sixth Circuit has held that

 evidence showing “severe regression” of symptoms in children due to a lack of behavioral health

 services can constitute irreparable harm. Parents’ League for Effective Autism Servs. v. Jones-

 Kelley, 339 F. App’x 542, 552 (6th Cir. 2009).

        C.K. has been diagnosed with Autism Spectrum Disorder “with overlapping

 symptomology associated with obsessive compulsive disorder, hyperactivity, emotional

 dysregulation, and conduct disturbances.” C.K. Mental Health Assessment, ECF No. 13-4,

 PageID.113.    His individual plan of service was developed to “improve healthy relational

 boundaries with [his] parent, supports, and peers, work through fears and insecurities of rejection,

 increase personal autonomy reducing dependency and controlling behavior towards his mom, and

 tolerating delayed gratification.” Id. at 127. He contends that he will suffer irreparable harm

 absent an injunction mandating the defendants to provide his agreed-upon services, which have

 diminished substantially since the Court convened a hearing on the matter.

        The plaintiff acknowledges that the restoration of his services will obviate the need for this

 motion, but he and his mother remain skeptical about the defendants’ assurances. Since the parties

 filed their original briefs on this motion, the OCHN acquired more service providers (JARC, TTI,

 and Easter Seals) to provide C.K. with his community living support and respite services, and



                                                 - 22 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.536 Filed 08/25/21 Page 23 of 27




 starting on May 16, 2021, TTI agreed to fill C.K.’s open hours on Sunday. However, Springstead

 submitted an affidavit informing the Court that C.K. missed four service hours on May 15, 2021,

 and four hours on May 16, 2021. And during the argument on the state defendants’ motion to

 dismiss last week, the parties informed the Court that the situation has not improved and C.K.

 continues to go without the services promised by the settlement agreement.

        Dr. Anne Leisen, C.K.’s psychologist, testified that she could not state definitively that

 missing several hours sporadically would irreparably harm C.K. She also expressed concern about

 replacing service providers with people C.K. is unfamiliar with. But C.K. raised a compelling

 argument that his condition has regressed during the period without community living support and

 respite services from October 2020 to January 2021. And it appears now that the new service

 providers the OCHN promised have not delivered, even when the OCHN paid them extra to care

 for C.K.

        Moreover, the record remains unclear about why the defendants have not sent anyone to

 assist appropriately when C.K.’s mother called for help. Without intensive crisis stabilization

 services, it is not hard to imagine that C.K. will pose a heightened risk of danger to himself or

 others, as he repeatedly demonstrated violent tendencies against his family. If C.K. has a crisis

 without support, there is a strong likelihood that he could cause harm to himself or his family.

        The plaintiff has made a satisfactory showing of irreparable harm.

                                                 C.

        The final two factors — assessing the harm to others and weighing the public interest —

 “merge when the Government is the opposing party’” because the government shares the same

 interests as the public. Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020) (quoting Nken v.

 Holder, 556 U.S. 418, 435 (2009)).



                                                - 23 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.537 Filed 08/25/21 Page 24 of 27




         These factors weigh in C.K.’s favor. The request for relief is simply that the defendants

 uphold their end of the bargain to provide C.K. with his medically necessary support services. In

 the prior lawsuit, the plaintiff alleged that he was entitled to these services by law, and the

 settlement agreement all but confirmed that. The public interest is served when the agencies of

 government deliver the services that the law authorizes. And the public is served when government

 settles lawsuits without litigation. See, e.g., Aro Corp. v. Allied Witan Co., 531 F.2d 1368, 1372

 (6th Cir. 1994) (“Settlement agreements should . . . be upheld whenever equitable and policy

 considerations so permit. By such agreements are the burdens of trial spared to the parties, to other

 litigants waiting their turn before over-burdened courts, and to the citizens whose taxes support

 the latter.”).

         The defendants contend that the added expense of ensuring that C.K. receives his services,

 which may include paying premium wages for service providers, should weigh against a

 mandatory injunction compelling compliance with the settlement agreement. However, the costs

 to C.K. and his family of being deprived of these services — particularly the crisis stabilization

 services — outweigh any inconvenience or cost to the State in ensuring that C.K. receives them.

 See Bontrager v. Indiana Fam. and Soc. Servs. Admin., 697 F.3d 604 (7th Cir. 2012) (“Although

 we are mindful of potential budgetary concerns, these interests do not outweigh Medicaid

 recipients’ interest in access to medically necessary healthcare.”).

         Citing University of Texas v. Camenisch, 451 U.S. 390, 395 (1981), and Ohio Coalition

 for Homeless & Service Employees International Union, Local 1199 v. Blackwell, 467 F.3d 999,

 1006 (6th Cir. 2006), the defendants argue that courts disfavor mandatory injunctions that require

 affirmative action on the part of the non-movant rather than preserving the status quo. However,

 although the Sixth Circuit is wary of “mandatory injunction[s] that do[] not preserve the status



                                                - 24 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.538 Filed 08/25/21 Page 25 of 27




 quo,” Blackwell, 467 F.3d at 1006, it has held “that the difference between mandatory and

 prohibitory injunctive relief does not warrant application of differing legal standards” and

 expressly rejected the “Tenth Circuit’s ‘heavy and compelling’ standard,” upon which the

 defendants rely. United Food & Com. Workers Union, Local 1099 v. Sw. Ohio Reg’l Transit Auth.,

 163 F.3d 341, 348 (6th Cir. 1998) (citing Schrier v. Univ. of Colorado, 427 F.3d 1253, 1259 (10th

 Cir. 2005)).

        Next, the defendants argue that this is a private dispute, and the public has no interest in

 whether C.K. receives any of his services. That is incorrect. The public and the state have an

 interest in Medicaid recipients receiving treatment, and the services impact not only C.K., but also

 the lives of his family members and, potentially, members of his community as well. As plaintiff’s

 counsel aptly points out, if C.K.’s behavior worsens due to a lack of services and C.K. must be

 treated in a more restrictive setting, the public will bear the added cost of institutionalization.

        The defendants insist that they are doing the best they possibly can with the resources they

 have, and that no court order could create service providers ready to start working with C.K. But

 that is the obligation that the OCHN defendants assumed under the settlement agreement. It is

 true that the plaintiff has pointed out instances where he has not received all of his service hours

 in a weekend, or that there was an occasional missed appointment. That, however, is not the main

 focus of his motion. His principal concern is the lack of regular, consistent care, which he has

 missed for weeks and months at a time. That at base is the source of his feared irreparable harm.

        The plaintiff has suggested solutions that address the systemic flaws that have led to the

 breakdown in furnishing service providers on a consistent, regular basis. For instance, OCHN

 could pay an enhanced rate to a designated employee, who would be trained to address C.K.’s

 IPOS, to cover a community living support services shift when a regular provider was unable to



                                                 - 25 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.539 Filed 08/25/21 Page 26 of 27




 work. OCHN could pay an enhanced rate to staff that currently work on C.K.’s case (and are

 familiar with his services) when they are called upon to cover on short notice. All of this, of

 course, would be intended to maintain C.K in his home in fulfillment of the mandates of federal

 and state law. But more to the point of this case, OCHN has assumed the obligation to furnish

 these support services in the settlement agreement.

                                                 IV.

         The plaintiff has not stated a claim against the state defendants for which relief can be

 granted. The factors governing the issuance of a preliminary injunction favor the plaintiff.

         Accordingly, it is ORDERED that the motion to dismiss by defendants Michigan

 Department of Health and Human Services, Robert Gordon, and Governor Gretchen Whitmer

 (ECF No. 22) is GRANTED.

         It is further ORDERED that the plaintiff’s motion for a preliminary injunction (ECF No.

 13) is GRANTED IN PART.

         It is further ORDERED that defendants Oakland Community Health Network and Dana

 Lasenby are RESTRAINED AND ENJOINED, during the pendency of this case or until further

 order of the Court, from refusing to comply with the terms of the settlement agreement reached in

 case 17-11988; from failing to enforce contract provisions with Macomb-Oakland Regional Center

 (MORC) that require MORC to use their own staff to provide Plaintiff’s CLS and Respite services;

 and from failing to provide Intensive Crisis Stabilization Services to plaintiff C.K. within the time

 parameters set forth in the settlement agreement.

         It is further ORDERED that no bond is required because the OCHN defendants have

 assumed these obligations in the settlement agreement, and furnishing these services is in the

 public interest.



                                                - 26 -
Case 2:20-cv-13301-DML-RSW ECF No. 48, PageID.540 Filed 08/25/21 Page 27 of 27




        It is further ORDERED that the parties must file a joint report with the Court on or before

 September 24, 2021 that describes the status of the services required herein.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Dated: August 25, 2021




                                               - 27 -
